Title: From George Washington to Major General Horatio Gates, 19 July 1778
From: Washington, George
To: Gates, Horatio


          
            Sir
            Drakes Farm [N.Y.] 19th July 1778.
          
          Inclosed you have the arrangement of the Army. Be pleased to draw off Sherburns, S.
            Webbs and J. Livingstons Regiments to Kings Road or
            somewhere upon your left flank with orders to hold themselves in readiness to march at a
            moments warning; and whenever Baron Kalb with the front division of the Army arrives
            near your Camp be pleased to order Enos’s and McClenachans [McClellan’s] Regiments to
            march for the Fort at West Point. If there is any conveniency for their embarkation at
            Tarry Town and they can do it safely it will be best. The Company of Colo. Grahams
            Regiment that was drawn from Tarry Town is to return thither, as the Country is not only
            exposed, but the people complain, as they say that Company was expressly raised for a
            River Guard. I would have you send out a strong party of Foot with all the Horse under a
            good Officer to drive off the Cattle and Sheep between you and the Bridge. If the Enemy
            are distressed this will add to it. I am Sir Yr most
            obt and hble Servt
          
            Go: Washington
          
        